                                   2:18-cv-02281-CSB-EIL # 16        Page 1 of 1
                                                                                                         E-FILED
Judgment in a Civil Case (02/11)                                            Wednesday, 01 May, 2019 01:27:53 PM
                                                                                   Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

Darnell Fonder                                      )
                                                    )
                    Plaintiff,                      )
                                                    )
                               vs.                  )        Case Number: 18-2281
                                                    )
Joseph Martinez and                                 )
Michael Shreffler                                   )
                                                    )
                                                    )
                    Defendant.                      )

                                        JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                  The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                       This action came before the Court, and a decision has
been rendered.

       IT IS ORDERED AND ADJUDGED that this case is dismissed with prejudice.

Dated: 5/1/19

                                                             s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court
